Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 11-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US 2009/0167750 A1, hereinafter “Hong”) in view of Nakahira et al. (US 2011/0043693 A1, hereinafter “Nakahira”).

As to claim 1, Hong (Fig. 5) discloses a light emitting diode (LED) driving device to drive pixels (Para. 0005), each pixel comprising a LED (Para. 0005, each circuit includes a OLED), the LED driving device comprising: 
a data receiving circuit (162) to receive image data (Para. 0061, 0072); 
a clock generating circuit (170), comprising a plurality of delay cells connected in series (Fig. 11 element 174, inverters in series as shown in figure), each of the plurality of delay cells to output a signal 
a pixel driving circuit to drive the pixels according to the driving clock and the image data (Para. 0080, 0082, each pixel in OLED has a driving circuit). 
Hong does not disclose wherein the clock generating circuit counts first pulses of a plurality of pulses, generated according to the output signals from the plurality of the delay cells, during a predetermined time section and adjusts delay times of the plurality of delay cells such that a count value of the first pulses conforms to a set value.
However, Nakahira (Fig. 6) teaches wherein the clock generating circuit (202) counts first pulses of a plurality of pulses (Para. 0110), generated according to the output signals from the plurality of the delay cells (211-1, 212-1..), during a predetermined time section (Fig. 7 element sample clock) and adjusts delay times of the plurality of delay cells such that a count value of the first pulses conforms to a set value (Para. 0106-0107, 0112-0114, the output 0s and 1s of the d-flip flops circuit is interpreted to read on a plurality of pulses).
It would have been obvious to one or ordinary skill in the art to simple substitute the delay circuit of Nakahira for the delay circuit of Hong. The result of such a substitution would have yielded predictable results (Nakahira; Para. 0116-0117). 
The above rejection also stands for the corresponding method of claim 11. 

As to claim 2, Hong (Fig. 12) discloses the LED driving device of claim 1, wherein the data receiving circuit receives a data clock (Data_CLK) used for reading the image data (Para. 0060) and the predetermined time section (P1, P2) has a same time length as that of one period time of the data clock (Para. 0094, the data clock that covers P1 and P2 is considered one period of data clock).
As to claim 3, Nakahira (Fig. 7) discloses the LED driving device of claim 1, wherein the first pulses are even-numbered pulses among the plurality of pulses (0s) and the clock generating circuit generates the driving clock using odd-numbered pulses among the plurality of pulses (1s; Para. 0111). 

As to claim 5, Nakahira teaches the LED driving device of claim 1, wherein the clock generating circuit disables circuits generating the first pulses after completing the adjustment of the delay time (Para. 0114, the not-selected delay circuits).

As to claim 6, Nakahira teaches the LED driving device of claim 1, wherein the clock generating circuit selectively drives only some circuits generating the plurality of pulses after completing the adjustment of the delay time (Para. 0114).

As to claim 7, Hong (Fig. 12) discloses the LED driving device of claim 1, wherein the data receiving circuit receives a data clock (Data_CLK) used for reading the image data (Para. 0060) and the driving clock (M) has a frequency higher than that of the data clock (it appears that the period of the M signal is shorter than the data clock when period of data clock is considered to cover P1 and P2).

As to claim 8, Nakahira (Fig. 7) teaches the LED driving device of claim 1, wherein the clock generating circuit counts the first pulses (0s) using a first window signal having a time length identical to that of the predetermined time section (the 0s are counted within the sample clock pulse which is interpreted to read on a first window signal) and second pulses (1s) among the plurality of pulses using a second window signal having a time length identical to that of the first window signal (the window provided by the sample clock pulse) and re-adjusts delay times of the plurality of delay cells when a count value of the second pulses is greater than the set value (Para. 0114).
As to claim 9, Nakahira (Fig. 7) teaches the LED driving device of claim 8, wherein the first pulses are even-numbered pulses (0s) and the second pulses are odd-numbered pulses among the plurality of pulses (1s).

As to claim 12, Nakahira (Fig. 7) teaches the method of claim 11, wherein, in generating the driving clock, the first pulses (0s) are counted using a first window signal having a time length identical to that of the predetermined time section (the 0s are counted within the sample clock pulse which is interpreted to read on a first window signal).

As to claim 13, Nakahira (Fig. 7) teaches the method of claim 12, wherein, in generating the driving clock, after adjusting the delay times using the first pulses (Para. 0114), second pulses (1s) among the plurality of pulses are counted using a second window signal having a same time length as that of the first window signal (the window provided by the sample clock pulse) and delay times of the plurality of delay cells are re-adjusted if a count value of the second pulses is greater than the set value (Para. 0114).

As to claim 15, Hong (Fig. 2) discloses the method of claim 12, wherein, in receiving image data (DATA), a data clock (CLK) used for reading the image data is further received (Para. 0057) and, after adjusting the delay times of the plurality of delay cells (Fig. 11; Para. 0094), a signal representing the data clock (CLK1) is transmitted to a first one of the plurality of delay cells as an input signal (Para. 0094, the clock signal for the next batch of data).

Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hong and Nakahira as applied to claims 1 and 14 respectively above, and further in view of Nho et al. (US 10,319,278 B1, hereinafter “Nho”).

As to claim 10, Hong does not disclose the LED driving device of claim 8, wherein the clock generating circuit generates the driving clock by OR combining the second pulses.
However, Nho (Fig. 19) teaches wherein the clock generating circuit generates the driving clock (EM_CLK) by OR combining the second pulses (314; Col. 13 lines 63-67).
It would have been obvious to one of ordinary skill in the art to combine the teaching of Nho to include OR logic in the device disclosed by Hong/Nakahira. The motivation would have been to combine the plurality of pulses (Nho; Col. 13 lines 64-66). 

As to claim 14, Hong does not disclose the method of claim 12, wherein, in driving the pixel, the LED comprised in the pixel is driven in a pulse width modulation (PWM) method.
However, Nho teaches wherein, in driving the pixel, the LED comprised in the pixel is driven in a pulse width modulation (PWM) method (Fig. 7; Col. 1 lines 54-57). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Nho to drive the display using PWM signal in the device disclosed by (Hong/Nakahira. The motivation would have been to be able to drive the display to all desired gray levels (Nho; Col. 1 lines 56-59). 


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hong and Nakahira as applied to claim 1 above, and further in view of Nho and Saito (US 2012/0242721 A1, hereinafter “Saito”).
As to claim 4, Hong does not disclose the LED driving device of claim 1, wherein each of the plurality of delay cells outputs a first output signal obtained by delaying an input signal and a second output signal obtained by reversing the first output signal, a first output signal of a delay cell previously disposed between two adjacent ones is transferred to a subsequent delay cell as its input signal, and the clock generating circuit AND combines the first output signal of the previous delay cell and the second output signal of the subsequent delay cell so as to generate a pulse.
However, Nho (Fig. 19) teaches wherein each of the plurality of delay cells (302) outputs a first output signal (the output signal to the next delay cell) obtained by delaying an input signal (304) and a second output signal obtained by reversing the first output signal (the output signal of the delay cell inverted by 310), a first output signal of a delay cell (output of the delay cell 1) previously disposed between two adjacent ones is transferred to a subsequent delay cell as its input signal (input of the delay cell 2; Col. 13 lines 56-67), and the clock generating circuit NAND (the second nand 312) combines the first output signal of the previous delay cell (the output signal of delay cell 1) and the second output signal of the subsequent delay cell (the output signal of the delay cell 2) so as to generate a pulse (Col. 13 lines 56-67).
It would have been obvious to one of ordinary skill in the art to combine the teaching of Nho to compare the delay signals of the plurality of delay cells in the device disclosed by Hong/Nakahira. The motivation would have been to adjust the delay time of each delay cell (Nho; Col. 13 lines 59-63). 
And, Saito teaches a AND gate (Fig. 12 element 125). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Saito to use a AND gate in the device disclosed by Hong/Nakahira/Nho. The motivation would have been to control the output signal (Saito; Para. 0205). 


Conclusion
The prior at made of record and not relied upon is considered pertinent to applicant‘s disclosure.
Arai (US 2008/0309607 A1) discloses a variable delay circuit (Fig. 6 element 111). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIPIN GYAWALI whose telephone number is (571)272-1597. The examiner can normally be reached M-F 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Will Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BIPIN GYAWALI
Examiner




/BIPIN GYAWALI/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625